DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance

Applicants Response to Final Office Action
Applicants response dated 08 August 2022 to the Final Office Action dated 09 June 2022 is acknowledged.  
Amended claims, dated 08 August 2022 have been entered into the record.

Examiner’s Response
The objections and rejections set forth in the previous office action are overcome in view of the present amendment for the reasons stated in the response.
The limitations of previous claim 21 have been incorporated into independent claim 8.  Claim 21 was not subject to rejection, but was objected to, see page 6 of the previous office action.

Status of the Claims
Claims 8-13 and 15-20 are allowed. 
Claims 1-7, 14 and 21 were cancelled by the Applicant.


EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in a telephone interview with Natalie Lee on 10 August 2022.  This amendment places the application in condition for allowance by amending dependent claim 20 to be consistent with independent claim 8.

The application has been amended as follows: 

IN THE CLAIMS:

Amend claim 20 as shown below:

20. (Currently Amended) The composition according to claim 8, wherein the odoriferous ketone or odoriferous aldehyde of formula R-C(O)-CHR1R2 is not acetone or acetophenone.








Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The claimed invention is directed to novel compositions according to independent claim 8.  Independent claim 8 requires that the composition contain (1) a washing agent, a cleaning agent, a cosmetic agent, an air care agent, an insect repellent, or combinations thereof; (2) a surfactant, and (3) one or more heterocycles according to the generic Markush formula:

    PNG
    media_image1.png
    360
    366
    media_image1.png
    Greyscale

See pages 3-4 of the non-final office action dated 17 February 2022 as to the Examiner’s claim interpretation of the structural limitations of the “enamine” heterocyclic compound.  In particular, the identity of the R, R1 and R2 groups is defined according to the limitation: “the group -O-CR=CR1R2 is derived from an odoriferous ketone or odoriferous aldehyde of formula R-C(O)-CHRR2” and by a listing of permissible ketones and aldehydes.  The ketones or aldehydes all have an alpha hydrogen atom and can exist in the “enol” form represented by “the group -O-CR=CR1R2”. These limitations impose structural limits on the –CR=CR1R2 “ene” moiety since it must be derived from one of the listed aldehydes or ketones, all of which have a formula R-C(O)-CHR1R2.
The required heterocyclic compound is thus an enamine which is a precursor to one of the aldehyde or ketone compounds listed in the claim.  The heterocyclic compound has utility as a “pro-fragrance” since an odiferous aldehyde or ketone compound is released upon hydrolysis of the enamine.  Pro-fragrances are a known means to include odiferous compounds in compositions, see for example the recent review of Hermann (Chem. Unserer Zeit, 2015, 49, 36-47).  Figures 5-6 on pages 41-42 describe known technology used to provide pro-fragrances for the controlled release of odiferous aldehyde or ketone compounds.  The technology is based on the use of labile ketal or aminal-type cyclic moieties.  See also DE102013226098A1 which describes the use of silyl enol ethers for this purpose.  The heterocyclic enamine compound required by the present claims is significantly different in structure than the known pro-fragrance compounds of the prior art.  There are no particular reasons why a skilled artisan would use an enamine of one of the required ketones or aldehydes as a pro-fragrance, wherein the amine portion of the enamine is one of the heterocyclic moieties required by the claims as “A”, rather than one of the known pro-fragrance moieties of the prior art.
The closest prior art is represented by the cited references which disclose heterocycles according to the generic Markush formula of claim 8 as synthetic intermediates.  See the compounds of Barluenga (Chem. Eur. J. 2004, 10, 494-507) and Tsuchimoto (Eur. J. Org. Chem. 2008, 4035–4040) shown at pages 5 and 7 of the previous office action. The references, alone or in combination with the prior art of record, do not teach, suggest or otherwise provide any reasons that would lead a skilled artisan to a composition according to the instant invention.  The reported utility of the compounds as synthetic intermediates is completely different than that of the claimed compositions.  The claims require at least the presence of a surfactant according to the present disclosure, see page 6 of the previous office action.  The references do not disclose, teach or in any way suggest the use of the enamine compounds in any composition which would require such a surfactant.
All of the presently pending claims depend directly or indirectly from independent claim 8 and therefore require all the limitations of claim 8.  The dependent claims are allowable for at least the same reasons as above.

Conclusion
	Claims 8-13 and 15-20 (renumbered claims 1-12) are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R CARCANAGUE whose telephone number is (571)270-3023. The examiner can normally be reached 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL R CARCANAGUE/Primary Examiner, Art Unit 1625